                            Case 6:21-cv-00022-BKE Document 16 Filed 06/03/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  ERIC OBRIEN JOHNSON,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:         CV 621-022

                  TREVONZA BOBBITT, Warden, et. al.,

                                         Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated June 3, 2021, this case is dismissed without prejudice as a sanction

                    for providing false information. There are no non-frivolous issues to raise on appeal, and any appeal

                    would not be taken in good faith. Thus, the Court denies Plaintiff in forma pauperis status on appeal.

                    This case stands closed.




           06/03/2021                                                          John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
